Title: To Thomas Jefferson from Wilson Cary Nicholas, 18 August 1801
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


Dear Sir
Warren Aug. 18. 1801
I wish it was in my power to give you the information you want, as to a proper person for collector at the port of Hampton; there has been an entire change of inhabitants in that part of the country since I was there. the person that you mention I am unacquainted with. Col. George Booker of that neighbourhood, is the most influential republican in the County of E. City; I shou’d think his recommendation might be relied on; you may however with perfect safety confide the nomination of the collector to Mr. Samuel Shields of York county and to Mr. Booker, I have no doubt that a person that they wou’d concur in recommending wou’d be worthy of the trust, and I am sure they wou’d be much gratified by this evidence of your confidence in them. The enclosed was forwarded to me by my brother Norborne, I know nothing of Capt. Eddins except that he was a capt. of artillery in our army during the war with G. Britain.
I am Dear Sir with the greatest respect your hum. Serv.
Wilson C Nicholas
